Case 4:21-cv-00188 Document 1 Filed on 01/19/21 in TXSD Page 1 of 10



                                                        United States Courts Southern
                                                               District of Texas
                                                                      FILED
                                                              January 19, 2021
                                                        Nathan Ochsner, Clerk of Court
Case 4:21-cv-00188 Document 1 Filed on 01/19/21 in TXSD Page 2 of 10
Case 4:21-cv-00188 Document 1 Filed on 01/19/21 in TXSD Page 3 of 10
Case 4:21-cv-00188 Document 1 Filed on 01/19/21 in TXSD Page 4 of 10
Case 4:21-cv-00188 Document 1 Filed on 01/19/21 in TXSD Page 5 of 10
Case 4:21-cv-00188 Document 1 Filed on 01/19/21 in TXSD Page 6 of 10
Case 4:21-cv-00188 Document 1 Filed on 01/19/21 in TXSD Page 7 of 10
Case 4:21-cv-00188 Document 1 Filed on 01/19/21 in TXSD Page 8 of 10
Case 4:21-cv-00188 Document 1 Filed on 01/19/21 in TXSD Page 9 of 10
Case 4:21-cv-00188 Document 1 Filed on 01/19/21 in TXSD Page 10 of 10
